CUSIP Number 36559B708 NASDAQ Symbol CHCGX The Chesapeake Core Growth Fund A series of the Gardner Lewis Investment Trust A No Load Fund Prospectus March 1, The Chesapeake Core Growth Fund (the “Fund”) seeks capital appreciation. In seeking to achieve its objective, the Fund will invest primarily in equity securities of the largest 1,000 companies, based on market capitalization, domiciled in the United States. Investment Advisor Gardner Lewis Asset Management (the “Advisor”) 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 1-800-430-3863 The Securities and Exchange Commission has not approved or disapproved the securities being offered by this Prospectus or determined whether this Prospectus is accurate and complete. Any representation to the contrary is a criminal offense. You should read this Prospectus carefully before you invest or send money. TABLE OF CONTENTS Page FUND SUMMARY 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Risks 5 Performance Summary 5 Management of the Fund 7 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 INVESTMENT STRATEGIES AND RISKS 8 Principal Investment Strategies 8 Principal Risks 9 MANAGEMENT OF THE FUND 10 Investment Advisor 10 Administrator and Transfer Agent 12 Distributor and Distribution of Shares 12 Other Expenses 13 INVESTING IN THE FUND 14 Minimum Investment 14 Purchase and Redemption Price 14 Purchasing Shares 15 Redeeming Shares 18 Frequent Purchases and Redemptions 21 OTHER IMPORTANT INVESTMENT INFORMATION 22 Dividends, Distributions, and Taxes 22 Financial Highlights 23 ADDITIONAL INFORMATION Back Cover 2 FUND SUMMARY INVESTMENT OBJECTIVE The Chesapeake Core Growth Fund (the “Fund”) seeks capital appreciation. FEES AND EXPENSES OF THE FUND The following table describes the fees and expenses that you will pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00 % Distribution and/or Service (12b-1) Fees 0.25 % Other Expenses1 0.36 % Total Annual Fund Operating Expenses 1.61 % Less Management Fee Reductions2 (0.21 %) Total Annual Fund Operating Expenses After Management Fee Reductions2 1.40 % 1 Other Expenses include acquired fund fees and expenses, which represent the pro rata expenses indirectly incurred by the Fund as a result of investing in other investment companies, including ETFs, closed-end funds and money market funds that have their own expenses. These fees and expenses are not used to calculate the Fund’s net asset value. Such fees and expenses have been included under the subcaption “Other Expenses” for the Fund because they were less than 0.01% during the most recent fiscal year. 2 The Advisor has contractually agreed to reduce its Management Fees and to reimburse other Fund expenses, if necessary, until February 28, 2011, so that the total annual operating expenses of the Fund, including but not limited to investment advisory fees of the Advisor (exclusive of (i) interest, (ii) taxes, (iii) brokerage commissions, (iv) other expenditures which are capitalized in accordance with generally accepted accounting principles, (v) other extraordinary expenses not incurred in the ordinary course of the Fund’s business, and (vi) dividend expense on short sales), incurred by the Fund during the term of the agreement are limited to 1.40%. The Advisor may be entitled to recoupment of any fees reduced or other expenses assumed and paid by the Advisor during any of the previous three (3) years, less any reimbursements previously paid, pursuant to such agreement, provided the Fund’s overall expenses fall below 1.40%. This agreement may be terminated by the mutual written consent of the Board of Trustees and the Advisor, and will terminate automatically if the Fund’s investment advisory agreement with the Advisor is terminated. 3 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, the Fund’s operating expenses remain the same, and the contractual agreement to reduce Management Fees and reimburse other Fund expenses remains in effect only until February 28, 2011. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Period Invested 1 Year 3 Years 5 Years 10 Years Your Costs $ 143 $ 488 $ 856 $1,893 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 65% of the average value of its portfolio. PRINCIPAL
